IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40523
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROGELIO BUSTOS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-01-CR-6-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rogelio

Bustos has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).   Bustos

has not filed a response.   Our independent review of the brief

and the record discloses no nonfrivolous issue in this direct

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.